                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON

UNITED STATES OF AMERICA

v.                                      CRIMINAL NO. 2:18-cr-00151

MUHAMMED SAMER NASHER-
ALNEAM, M.D.


                   MEMORANDUM OPINION AND ORDER
     Pending before the court is the United States’ Motion for

Permission to Communicate with Juror.   (ECF NO. 206).    In its

motion, the government explained that on May 20, 2019, a juror

contacted Assistant United States Attorney C. Haley Bunn and

indicated a desire to talk to her about the case.   Id.

According to the government, AUSA Bunn did not discuss the case

with the juror, but told the juror she would request permission

from this court to do so.   Id. 1

     In reply, the defendant did not object to the government’s

motion.   However, the defendant sought the opportunity to speak

with the juror as well or, in the alternative, to be included in

any communications between the government and the juror

identified in the motion.   (See ECF No. 213).

     Local Rule of Criminal Procedure 33.1, Contact with Jurors,

provides:


1 The juror also reached out to an employee of the Clerk’s office
on more than one occasion regarding his or her desire to talk to
AUSA Bunn.
     After conclusion of a trial, no party, nor his or her
     agent or attorney, shall communicate or attempt to
     communicate with any member of the jury, including
     alternate jurors who were dismissed prior to
     deliberations, about the jury’s deliberations or
     verdict without first applying for (with notice to all
     other parties) and obtaining, for good cause, an order
     allowing such communication.

L.R. Crim. P. 33.1.

     As the United States Supreme Court has recently explained,

local rules that place limitations on juror communication “seek

to provide jurors some protection when they return to their

daily affairs after the verdict has been entered.” Pena-

Rodriguez v. Colorado, 137 S. Ct. 855, 869 (2017).      Furthermore,

the Supreme Court recognized that “while a juror can always tell

counsel they do not wish to discuss the case, jurors in some

instances may come forward of their own accord.”      Id.

     Here, the court finds that because the juror independently

sought to speak with the government, any concerns regarding

harassment or embarrassment of the juror are minimal.

Therefore, because the juror has repeatedly attempted to speak

with the government, the court finds that there is good cause

for allowing such communication.       Accordingly, the government’s

Motion for Permission to Communicate with Juror is GRANTED (ECF

NO. 206), subject to the limitations of Federal Rule of Evidence

606(b).




                                   2
     Regarding the defendant’s request to communicate with the

identified juror, the court has not been made aware of any

attempt by the identified juror to speak with defense counsel.

The court finds that the option to speak with defense counsel

should remain with the identified juror.         Thus, if the juror

chooses to speak with defense counsel, the court will allow

that.   However, if the juror does not wish to speak with defense

counsel, then defense counsel will not be permitted to

communicate with him or her.   The court directs the government

to provide a copy of this Order to the identified juror so he or

she may be made aware of the court’s ruling and the defense

counsel’s request.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

     IT IS SO ORDERED this 17th day of June, 2019

                               ORDER:


                               David A. Faber
                               Senior United States District Judge




                                  3
